DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
July 8, 2022
Response to Arguments and Amendments
Applicant's arguments, (see Page ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are not persuasive.  Additionally, the examiner respectfully notes that a new, different interpretation is now made in response to the amendments of claim 1. Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.
Claims  are system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met in Limitations ()-().  Accordingly, the analysis set forth in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) applies to system (or apparatus or product) claim contingent limitations ()-(). See MPEP § 2111.04(II). 
 In the analysis of system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met, the Schulhauser, analysis set forth in MPEP § 2111.04(II) applies.  Under that analysis, the broadest reasonable interpretation of system claims having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure is present in the system regardless of whether the condition is met and the function is actually performed.  Here, the system claims recite an ECU as structure.  Therefore, the controller recited in , which is a capable of performing the functions of contingent claim limitations ()-() (see Claim Interpretation – Contingent Limitations infra) is sufficient to satisfy the requirement of containing a structure for performing the function, should the condition occur.
Additionally, Applicant argues that the controller of Izumi would not be capable of performing the contingent limitations.  The examiner respectfully disagrees.  The instant specification provides no description of what the program of the ECU (as recited in amended claim 1) actually entails.  The ECU is simply treated as a black box that accepts certain inputs and outputs and executes a control program. The instant specification fails to mention specific programming of the ECU for the claimed control functions such that it amounts to anything more than a conventional computer with non-transitory memory or art recognized equivalent, and not a computer supported by special purpose programming as argued by applicant (See Instant PgPub ¶).  Here, the controller of the Izumi et al. reference would clearly be capable of performing the claimed functions which would be realized by the controller of Izumi et al. which comprises: a CPU; various programs (including a basic control program such as an OS, and an application program capable of being activated on the OS to realize a specific function) to be interpreted and executed by the CPU; and an internal memory such as ROM or RAM storing therein the programs and a variety of data  (See Izumi Et al. ¶).  Therefore, the rejection as updated is maintained.  The Examiner further notes, that contrary to applicant’s arguments, Ex Parte Schulhauser also applies to system claims. See MPEP § 2111.04(II).
Claim Interpretation - 35 U.S.C. § 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Steering apparatus
Turning device
Vehicle drive unit 
in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
(1) “”
(2) “”
(3) “”
(4) “”
(5) “”
CLAIM , 
 (6) calculate, as the target vehicle driving force, a value obtained by subtracting a reduction correction amount from the required vehicle driving force, and wherein the reduction correction amount includes a base correction amount being greater when the turning angle difference is greater.
CLAIM , 
 (7) “”
CLAIM , 
 (8) “”
CLAIM , 
 (9) “”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  System claim interpretation for contingent limitations requires the claimed structure to be present in the system regardless of whether the condition precedent is met and the function is actually performed.  See MPEP § 2111.04(II). 
Claims  are system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met in Limitations ()-().  Accordingly, the analysis set forth in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) applies to system (or apparatus or product) claim contingent limitations ()-(). See MPEP § 2111.04(II).  In the analysis of Schulhauser, the broadest reasonable interpretation of system claims having structure that performs a function, which only needs to occur if a condition precedent is met, still require structure for performing the function should the condition occur. This interpretation of the system claim differs from the method claim because the structure is present in the system regardless of whether the condition is met and the function is actually performed. Schulhauser at 14.
Accordingly, a structure capable of performing the function of the above cited claim limitations ()-() is sufficient to disclose the above cited claim limitations.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  For example, for limitations ()-() a structure, such as an electronic control unit (ECU) recited in Applicant’s specification and a controller in  capable of performing the functions of contingent claim limitations ()-() is sufficient to disclose the above cited claim limitations.
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur (i.e., “determine whether a vehicle speed of the vehicle is lower than a vehicle speed threshold value only when the turning angle difference is greater than the turning angle threshold value” rather than the condition of the turning angle difference being greater than the turning angle threshold value actually occurring)
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding amended claim 1, the claim requires:
“an electronic control unit (ECU) including a processor and a memory that stores a program which is executed by the processor, the ECU being programmed to:
control the turning device such that an actual turning angle of the wheel approaches a target turning angle;
determine a target vehicle driving force according to a required vehicle driving force based on a vehicle driving request;
determine a turning angle difference of the actual turning angle with respect to the target turning angle;
determine whether the turning angle difference is greater than a turning angle threshold value;
when the turning angle difference is greater than the turning angle threshold value, determine whether a vehicle speed of the vehicle is lower than a vehicle speed threshold value;
when the vehicle speed is lower than the vehicle speed threshold value, determine that the vehicle is in a low vehicle speed condition;
when the vehicle speed is equal to or higher than the vehicle speed threshold value, determine that the vehicle is not in the low vehicle speed condition;
limit the target vehicle driving force to be smaller than the required vehicle driving force when (i) the turning angle difference is greater than the turning angle threshold value and (ii) the vehicle is in the low vehicle speed condition, and
not limit the target vehicle driving force to be smaller than the required vehicle driving force when the turning angle difference is not greater than the turning angle threshold value.”

However, there is no disclosure of the specific programming of the ECU in the written description.  At best, the written description vaguely and generically describes what the inputs and outputs can be (See Instant PgPub ¶0034; “The control device 50 includes an electronic control unit (ECU) including at least one processor 50 a and at least one memory 50 b. The memory 50 b stores various data including maps used for vehicle running control (turning control and vehicle driving force control) and various control programs. The processor 50 a reads out and executes the control programs from the memory 50 b, and the processing by the control device 50 is thereby realized.”).  There is no description of what the program of the ECU actually entails.  The ECU is simply treated as a black box that accepts certain inputs and outputs and executes a control program.  Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention. The specification fails to mention specific programming of the ECU for the claimed control functions such that it amounts to anything more than a conventional computer with non-transitory memory or art recognized equivalent, and not a computer supported by special purpose programming.
Claims 2-5 are rejected for depending from a claim lacking adequate written description.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Izumi et al. (US 2018/0079406), hereinafter “Izumi et al.”.
Regarding Claim , 
 disclose:
A vehicle running control system, comprising:
a steering apparatus (; Fig 3) that includes a turning device (; Fig 3) turning a wheel (; Fig 3) of a vehicle (; Fig 1) and being mechanically separated from a steering wheel (; Fig 3) (¶¶);
a vehicle drive unit () configured to generate a vehicle driving force (¶¶); and
an electronic control unit (ECU) () including a processor and a memory that stores a program which is executed by the processor (¶¶), the ECU being programmed to:
control the turning device (; Fig 3) such that an actual turning angle of the wheel (; Fig 3) approaches a target turning angle (¶¶);
determine a target vehicle driving force according to a required vehicle driving force based on a vehicle driving request (¶¶);
determine a turning angle difference of the actual turning angle with respect to the target turning angle (¶¶);
determine whether the turning angle difference is greater than a turning angle threshold value (¶¶);
when the turning angle difference is greater than the turning angle threshold value, determine whether a vehicle speed of the vehicle is lower than a vehicle speed threshold value (See Examiner Note , infra);
when the vehicle speed is lower than the vehicle speed threshold value, determine that the vehicle is in a low vehicle speed condition (See Examiner Note , infra);
when the vehicle speed is equal to or higher than the vehicle speed threshold value, determine that the vehicle is not in the low vehicle speed condition (See Examiner Note , infra);
limit the target vehicle driving force to be smaller than the required vehicle driving force when (i) the turning angle difference is greater than the turning angle threshold value and (ii) the vehicle is in the low vehicle speed condition (See Examiner Note , infra), and
not limit the target vehicle driving force to be smaller than the required vehicle driving force when the turning angle difference is not greater than the turning angle threshold value (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitations ()- () as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
wherein the ECU is programmed to calculate, as the target vehicle driving force, a value obtained by subtracting a reduction correction amount from the required vehicle driving force, and wherein the reduction correction amount includes a base correction amount being greater when the turning angle difference is greater (¶¶). (See Examiner Note , infra)
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitations () as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
wherein the reduction correction amount is obtained by multiplying the base correction amount by a first gain coefficient according to the vehicle speed, and wherein the first gain coefficient is greater when the vehicle speed is high than when the vehicle speed is low. (See Examiner Note , infra)
controller
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitations () as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
wherein the reduction correction amount is obtained by multiplying the base correction amount by a second gain coefficient according to a turning speed being a change rate of the actual vehicle turning angle, and wherein the second gain coefficient is greater when the turning speed is high than when the turning speed is low. (See Examiner Note , infra)
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitations () as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
wherein the ECU is control device is programmed to limit the target vehicle driving force to be smaller than the required vehicle driving force when: the vehicle is in the low vehicle speed condition, the turning angle difference is greater than the turning angle threshold value and the required vehicle driving force is higher than a driving force threshold value (¶¶). (See Examiner Note , infra)
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitations () as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - turning device 30 is provided with a turning motor 32, a rack shaft (i.e., turning shaft) 34, tie rods 36, and a turning angle sensor 38 (See Instant PgPub: ¶¶)
 - An example of the vehicle drive unit 40 is an internal combustion engine. As another example of the vehicle drive unit, an electric motor may be used instead of or in addition to the internal combustion engine. (See Instant PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747